131 F.3d 146
80 A.F.T.R.2d 97-8005
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stuart HOFFMAN, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 97-70255.
United States Court of Appeals, Ninth Circuit.
Submitted November 17, 1997.**Decided November 21, 1997.

Appeal from the United States Tax Court, No. 18474-96.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Stuart Hoffman appeals pro se the Tax Court's dismissal for failure to state a claim of his petition seeking a redetermination of deficiencies in his income tax liabilities for tax years 1988, 1989 and 1991.  We affirm the Tax Court's decision, and impose the sanctions requested by the Commissioner of Internal Revenue.


3
Hoffman reported no income, failed to file income tax returns and paid no taxes for the tax years 1988, 1989 and 1991.  In this appeal, Hoffman contends that the Tax Court erred in dismissing his petition because:  he is a natural born citizen of a state and is immune from all direct unapportioned taxes;  the Internal Revenue Service may not collect taxes;  and wages are not "income".


4
"This court has repeatedly rejected the argument that wages are not income as frivolous."  Olson v. U.S., 760 F.2d 1003, 1005 (9th Cir.1985).  Income may be taxed without apportionment under the Sixteenth Amendment.  See Wilcox v. CIR, 848 F.2d 1007, 1008 n. 3 (9th Cir.1988).  Hoffman's claims are similar to those which have been repeatedly rejected by this court as frivolous.  See id.   Thus, the Tax Court appropriately dismissed Hoffman's petition.


5
The Commissioner requests $2,000 damages as a sanction.  Because we conclude that Hoffman's appeal is frivolous, the Commissioner's request is granted, and judgment shall be entered in favor on the Commissioner.


6
AFFIRMED WITH SANCTIONS.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of his circuit except as provided by 9th Cir.R. 36-3